UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-1097



MICHAEL PRICE,

                                              Plaintiff - Appellant,

          versus


MARVIN RUNYON,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. J. Frederick Motz, Chief District Judge.
(CA-96-2189-JFM)


Submitted:   April 13, 2000                 Decided:   April 20, 2000


Before WIDENER and WILKINS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Michael Price, Appellant Pro Se. Lynne Ann Battaglia, United States
Attorney, Allen F. Loucks, OFFICE OF THE UNITED STATES ATTORNEY,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Price seeks to appeal the district court’s order

granting summary judgment to the appellee on Price’s employment

discrimination claim.     We dismiss the appeal for lack of juris-

diction because Price’s notice of appeal was not timely filed.

     When an officer or agency of the United States is a party,

parties are accorded sixty days after entry of the district court’s

final judgment or order to note an appeal, see Fed. R. App. P.

4(a)(1), unless the district court extends the appeal period under

Fed. R. App. P. 4(a)(5) or reopens the appeal period under Fed. R.

App. P. 4(a)(6).     This appeal period is “mandatory and jurisdic-

tional.”    Browder v. Director, Dep’t of Corrections, 434 U.S. 257,

264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229

(1960)).

     The district court’s order was entered on the docket on

January 22, 1999.     Price’s notice of appeal was filed on January

14, 2000.     Because Price failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

dismiss the appeal.     We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.



                                                           DISMISSED


                                   2